
	
		III
		112th CONGRESS
		1st Session
		S. RES. 90
		IN THE SENATE OF THE UNITED STATES
		
			March 3, 2011
			Mrs. Shaheen (for
			 herself, Mr. Cardin,
			 Ms. Snowe, Ms.
			 Collins, Mr. Durbin,
			 Ms. Mikulski, Mr. Lautenberg, Mrs.
			 Boxer, Mr. Begich,
			 Mr. Whitehouse, and
			 Mrs. Murray) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Supporting the goals of
		  International Women's Day and recognizing this year’s centennial
		  anniversary of International Women’s Day.
	
	
		Whereas there are more than 3,300,000,000 women in the
			 world today;
		Whereas women around the world participate in the
			 political, social, and economic life of their communities, play a critical role
			 in providing and caring for their families, contribute substantially to the
			 growth of economies, and, as both farmers and caregivers, play an important
			 role in advancing food security for their communities;
		Whereas President Barack Obama said, “[o]ur common
			 prosperity will be advanced by allowing all humanity – men and women – to reach
			 their full potential”;
		Whereas Secretary of State Hillary Rodham Clinton said,
			 “Put simply, we have much less hope of addressing the complex challenges we
			 face in this new century without the full participation of women. Whether the
			 economic crisis, the spread of terrorism, regional conflicts that threaten
			 families and communities, and climate change and the dangers it presents to the
			 world’s health and security, we will not solve these challenges through half
			 measures. Yet too often, on these issues and many more, half the world is left
			 behind.”;
		Whereas the ability of women to realize their full
			 potential is critical to the ability of a nation to achieve strong and lasting
			 economic growth and political and social stability;
		Whereas according to the 2010 World Economic Forum Global
			 Gender Gap Report, “reducing gender inequality enhances productivity and
			 economic growth”;
		Whereas according to the International Monetary Fund,
			 “focusing on the needs and empowerment of women is one of the keys to human
			 development”;
		Whereas despite some achievements made by individual women
			 leaders, women around the globe are still vastly underrepresented in high level
			 positions and in national and local legislatures and governments and, according
			 to the Inter-Parliamentary Union, women account for only 19.2 percent of
			 national parliamentarians;
		Whereas although strides have been made in recent decades,
			 women around the world continue to face significant obstacles in all aspects of
			 their lives including denial of basic human rights, discrimination, and
			 gender-based violence;
		Whereas according to the World Bank, women account for
			 approximately 70 percent of individuals living in poverty worldwide;
		Whereas according to UNESCO, women account for 64 percent
			 of the 796,000,000 adults worldwide who lack basic literacy skills;
		Whereas according to the International Center for Research
			 on Women, there are more than 60,000,000 child brides in developing countries,
			 some of whom are as young as 7 years old;
		Whereas according to the Food and Agriculture
			 Organization, the majority of women living in rural areas of the developing
			 world are heavily engaged in agricultural labor, yet they receive less credit,
			 land, agricultural inputs, and training than their male counterparts;
		Whereas according to the International Union for
			 Conservation of Nature, women in developing countries are disproportionately
			 affected by changes in climate because of their need to secure water, food, and
			 fuel for their livelihood;
		Whereas according to the World Health Organization, as
			 many as 1 in 5 women report being sexually abused before the age of 15;
		Whereas March 8 is recognized each year as International
			 Women's Day, a global day to celebrate the economic, political, and social
			 achievements of women past, present, and future and a day to recognize the
			 obstacles that women still face in the struggle for equal rights and
			 opportunities; and
		Whereas the milestone 100th anniversary of International
			 Women’s Day is a testament to the dedication and determination of women and men
			 around the world to address gender inequality: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the
			 goals of International Women's Day;
			(2)recognizes the
			 significance of the 100th anniversary of International Women’s Day;
			(3)recognizes that
			 the empowerment of women is inextricably linked to the potential of nations to
			 generate economic growth and sustainable democracy;
			(4)recognizes and
			 honors the women in the United States and around the world who have worked
			 throughout history to ensure that women are guaranteed equality and basic human
			 rights;
			(5)reaffirms its
			 commitment to ending discrimination and violence against women and girls, to
			 ensuring the safety and welfare of women and girls, and to pursuing policies
			 that guarantee the basic human rights of women and girls worldwide; and
			(6)encourages the
			 people of the United States to observe International Women's Day with
			 appropriate programs and activities.
			
